Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 01/20/2022 Amendment in the application of Jerolm et al. for the "MASTER-SLAVE BUS SYSTEM AND METHOD FOR OPERATING A BUS SYSTEM" filed 08/28/2020.  This application is a continuation of PCT/IB2019/050814, filed 02/01/2019 and claims foreign priority to 102018001574.3, filed 02/28/2018 in Germany.  The amendment and response has been entered and made of record.  Claim 1-18 have been amended and new claims 19-20 have been added.  Claims 1-20 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

Murtaza et al. (US#10,216,678) in view of Meyer et al. (US#11,063,850) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.        Claims 1-3, 8-9, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murtaza et al. (US#10,216,678) in view of Meyer et al. (US#11,063,850).
	Regarding claims 1, 16, 17, the references disclose a novel system for facilitating data packet transmission in a master-slave bus communication system, according to the essential features of the claims.  Murtaza et al. (US#10,216,678) discloses system comprising: a master, a first slave; a second slave; and a bus (see Fig. 1), wherein the master and the first slave and the second slave are connected to one another by the bus in order to transmit a data packet from the master via the first slave and back to the master via the second slave (Col. 1, lines38-65: master device for SPI bus daisy chain communication with a plurality of servant devices), wherein the master generates the data packet with a header and a data unit and sends the generated data packet on the bus (Fig. 1; Col. 3, lines 41-52: master data output 8 to a first servant data input 10A of a plurality of servant devices), wherein the first/second slave writes its first/second address and first/second payload data into a first segment of the data unit of the data packet (Figs. 2-3,; Col. 8, lines 23-48 & Col. 9, lines 30-55: master device for SPI daisy chain communication with an in-frame response from a plurality of servant devices ), and wherein the master eceives the data packet from the bus and assigns the first/second payload data to the first/second slave based on the first/second address and processes the first/second payload data (Figs. 1, 2; Col. 8, lines 23-48 & Col. 9, lines 30-55: Servant data inputs 10/output 12 may be input/output signals that include global responses, addresses, responses, and data (e.g., serial data inputs/output) for/from each servant device of servants 6). 
Murtaza does not disclose expressly the frame format structure for data packet processing.  However, the use of data packet structure includes a preamble, a header, packet address and a payload data packet and CRC are well known in the art.  Furthermore, each packet typically consists of a header (including destination address, source address, and/or other information), a payload (the data to be delivered to the intended destination, such as an application), and error checking/ correcting codes (checksum, forward error correction, or other codes to enable detection and/or correction of payload corruption during packet transmission).  In the same field of endeavor, Meyer et al. (US#11,063,850) teaches in Figs. 4-7 the diagrams illustrated frame structure of the packets, in which the header packet 400 is 8 bits long with a 6-bit address payload specifies an address of the slave 102-105 from which the following data packets are reported (Col. 8, lines 4-67).
Regarding claims 2-3, it’s noted that in many transmissions, the message is broken down into fixed-size data packets, which are assembled into frames for transmission from the input Murtaza et al.: Figs. 2-3,; Col. 8, lines 23-48 & Col. 9, lines 30-55; Meyer et al.: Figs. 1, 3; Col. 7, lines 44-66).
Regarding claim 8, the reference further teach wherein the master is configured to generate the data packet based on a specific event and/or cyclically (Murtaza et al.: Fig. 2; Col. 8, lines 23-48).
Regarding claim 9, the reference further teach wherein the master is configured to insert a master priority into the data packet (Meyer et al.: Col. 12, line 58 to Col. 13, line 7).
Regarding claims 19, 20, the reference further teach wherein the computing unit is a state machine (Murtaza et al.: see Fig. 1; Col. 4, lines 55-67: master device 4 includes microcontroller, microprocessor to perform calculations or other manipulations of information).
Regarding claim 18 it is method claim corresponding to the apparatus claim 1 above.  Therefore, claim 18 is analyzed and rejected as previously discussed in paragraph above with respect to claim 1.	
One skilled in the art would have recognized the need for effectively and efficiently facilitating data packet transmission in a master-slave bus communication system, and would have applied Meyer’s novel use of the data transmission operations for a system employing a bus with a single master and multiple slaves into Murtaza’s SPI bus daisy chain communications.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Meyer’s slave to master data and out of sequence ACK on a daisy chained bus into Murtaza’s SPI daisy chain communication with an in-frame response with the motivation being to provide a master-slave bus system and method for operating a bus system.


Allowable Subject Matter
8.	Claims 4-7, 10, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first/second slave is configured to define a size of a blank section in the data unit of the data packet and a size of the first/second payload data, and wherein the first/second slave is configured to write its first/second address and its first/second payload data into the first/second segment if a size of the first/second payload data does not exceed a size of a blank section; wherein the first/second slave is configured to write the message into the header and/or into the data unit of the data packet if the size of the first/second payload data exceeds the size of the blank section; wherein the first/second slave is configured to compare the master priority contained in the data packet with a first/second payload data priority of the first/second payload data, and wherein the first/second slave is configured to write its first/second address and its first/second payload data into the first/second segment if the master priority is not higher than the first/second payload data priority; wherein the first slave and/or second slave are configured to define a blank section in the data unit of the data packet based on: a packet length specification in the header of the data packet, and/or a segment header within the data unit of the data packet, and/or a counting of already written sections of the data unit of the data packet, as specifically recited in the claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Feb. 10, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477